   Case 6:18-cv-00003-RSB-CLR Document 26 Filed 09/14/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 KEITH LANIER,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-003

        v.

 SIZEMORE, INC. and SHELDON L.
 LANGFORD,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's July 8, 2020, Order and Report and Recommendation. (Doc. 21). Defendants have filed

objections; however, they relate only to the Magistrate Judge’s Order authorizing service of the

complaint on Sizemore, Inc.      (Doc. 25).    Therefore, as the objections do not concern the

recommended disposition of claims, the Court construes the objections to travel under

§ 636(b)(1)(A) and Federal Rule of Civil Procedure 72(a). Accordingly, the Court ADOPTS the

Report and Recommendation as its opinion and DISMISSES from the case Sheldon L. Langford.

(Doc. 21). For the following reasons, defendants’ Rule 72(a) objections are DISMISSED AS

MOOT.

       As an initial matter, defendants are in no position to object to the Magistrate Judge’s Order.

The Court previously explained to defendants after they prematurely filed a motion to dismiss, that

as plaintiff has been granted leave to proceed in forma pauperis in this case, service of the

complaint would not occur until after the Court had completed its screening pursuant to 28 U.S.C.

§ 1915(e)(2). (See doc. 15 at 7–9). According to the docket, no such service has been effected.
    Case 6:18-cv-00003-RSB-CLR Document 26 Filed 09/14/20 Page 2 of 4



As such, they are not yet active parties to this case.1

       Furthermore, any assertion of standing, in a purely colloquial sense, by defendants to

challenge the Court’s authorization of service is based on a misapprehension of the Court’s

purpose in screening the complaints of IFP litigants. At screening, the Court does not stand in the

shoes of a defendant and challenge the viability of a plaintiff’s claims. Cf. Portnoy v. United

States, 811 F. App’x 525, 533 (11th Cir. 2020) (“[A] court may not serve as de facto counsel for

a party . . . .” (internal quotation omitted)). The purpose of the screening procedure is to ensure

that the resources of the Court are not wasted on frivolous litigation. See Abiodun v. Holder, 86

F. Supp. 3d 11, 13 (D.D.C. 2015) (the focus of screening under § 1915(e) is, principally, to

discourage “baseless lawsuits that paying litigants generally do not initiate because of the costs of

bringing suit and because of the threat of sanctions for bringing vexatious suits under Federal Rule

of Civil Procedure 11.” (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)) (citations omitted).

Rather, it is the Court’s responsibility to permit any legitimate claim to be resolved on its merits.

None of the grounds raised in the objection suggests that the plaintiff’s claims are frivolous or

vexatious. Just as defendants could not object to service based on the merits of the pleadings had

plaintiff remitted his filing fee, they cannot object to the Court permitting service at its own

expense. Therefore, defendants lack standing to object to the Magistrate Judge’s Order.

       Even if the defendants were more clearly situated to object, the objections do not warrant

reversing the Magistrate Judge’s order. Defendants mistakenly frame their objections as arising

under 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b), which would subject




1
  Defendants have filed a motion to substitute counsel. (Doc. 24). As defendants have not yet
been served, no counsel has properly appeared. As such, the motion is DENIED AS MOOT.
(Id.).


                                                   2
   Case 6:18-cv-00003-RSB-CLR Document 26 Filed 09/14/20 Page 3 of 4



the Magistrate Judge’s analysis to de novo review. (Doc. 25). As the objections relate to a non-

dispositive issue, however, the correct standard is 28 U.S.C. § 636(b)(1)(A) and Federal Rule of

Civil Procedure 72(a), which requires that the order be modified or set aside only when it is “clearly

erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). The objections

identify no such error.

       Defendants have not established that the Magistrate Judge committed clear error or that the

order was contrary to law. The argument most closely approaching such an assertion is that the

Court erred in construing plaintiff’s objections to a Report and Recommendation to allow the

introduction of new information, effectively amending the earlier pleadings, despite having

previously advised plaintiff that no further amendments would be permitted. (Doc. 25 at 2–3).

However, whether to permit an amendment to a complaint is within the discretion of the District

Court. Foman v. Davis, 371 U.S. 178, 182 (1962) (“the grant or denial of an opportunity to amend

is within the discretion of the District Court.”). As suggested by rule 15(a)(2), opportunities to

amend should be granted freely. Fed. R. Civ. Pro. 15(a)(2). This is particularly the case with

pro se plaintiffs, who are afforded a charitable reading of their complete pleadings for purposes of

screening. See Faulk v. City of Orlando, 731 F.2d 787, 790 (11th Cir. 1984) (“an expansive view

of the complaint's scope is consistent with the established rule of liberal construction for pro se

pleadings; it enables us to answer the central question whether appellant can possibly prove a set

of facts in support of his claim which would entitle him to relief.”). This predisposition to permit

amendments is not unlimited, as permitting amendments would not be appropriate “(1) where there

has been undue delay, bad faith, dilatory motive, or repeated failure to cure deficiencies by

amendments previously allowed; (2) where allowing amendment would cause undue prejudice to

the opposing party; or (3) where amendment would be futile.” In re Engle Cases, 767 F.3d 1082,



                                                  3
    Case 6:18-cv-00003-RSB-CLR Document 26 Filed 09/14/20 Page 4 of 4



1108–09 (11th Cir. 2014) (quoting Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001)).

       In construing the objection to amend the pleadings, the Magistrate Judge did not prejudice

the defendants as any delay occurred prior to service. As no defendant has been served, none can

assert any legitimate reliance right based on the Magistrate Judge’s prior warning that additional

amendments would not be permitted. Additionally, in permitting service, the Magistrate Judge

has not foreclosed defendants’ right to file future dispositive motions.2 Even assuming the Court

reached the merits of the objections, they are overruled.

       Accordingly, Court ADOPTS the Report and Recommendation as the opinion of the Court.

(Doc. 21).    Defendant Sheldon L. Langford is DISMISSED from this case.                 Furthermore,

defendants’ objections are overruled, (doc. 25), and motion to substitute attorney is DENIED AS

MOOT, (doc. 24).

       SO ORDERED, this 14th day of September, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




2
  Though the Court applies the same standard at screening as is applied for 12(b)(6) motions, the
charitable readings and deference afforded to plaintiff do not apply in the same way post-service.
Because, as discussed above, the Court at screening does not act on behalf of any defendant, it is
entirely possible that an interested defendant will identify additional arguments against a plaintiff’s
claims. The additional creativity and diligence exercised by an interested party is, after all, the
raison d’être of the adversarial system. As such, an authorization of service is not indicative of a
party’s chances of success on a later dispositive motion.


                                                  4
